In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00035-CV

WILLIAM PAUL BURCH, Appellant              §   On Appeal from the 236th District Court

V.                                         §   of Tarrant County (236-307178-19)

                                           §   May 12, 2022
NATIONSTAR MORTGAGE HOLDINGS,
INC., Appellee                             §   Memorandum Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order of

dismissal is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Elizabeth Kerr__________________
                                         Justice Elizabeth Kerr